Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art on record does not teach or fairly suggest the combination of the limitations: “a first initialization step comprising: a1) creating a transient cryptographic key by applying cryptographic processing to a plurality of time-invariant information representative of a computer environment in which the application is running and recording a result of such processing, a2) encrypting, with the key thus calculated, the authentication data of an account authorized to access a password vault, a3) recording in a permanent memory associated with the application a credential file resulting from the encrypting of the authentication data, and b) steps for the application to automatically access the secure computer resource consisting of: b1) creating a transient cryptographic key by applying cryptographic processing to the plurality of time-invariant information representative of the computer environment in which the application is running, and recording the result of this processing, b2) reading the credential file created during the initialization step and decrypting the credential file with the transient cryptographic key calculated in the previous step;  and b3) during the first execution of the process after the initialization step, b3-1) requesting from the vault by identification with the credential file, to extract the authentication information necessary for accessing the computer resource, b3-2) calculating a fingerprint of calling context of the application based on invariant . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	In the claims:

	In claim 1, line 27 (b 3-2), please replace ‘calling calling context’ with ‘calling context’
	In claim 9, line 1, please add ‘A’ before Method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435